GILLMOR, District Court Judge,*
concurring in part and dissenting in part:
I join in the portion of the majority opinion affirming the District Court’s decision to grant the government’s motion to proceed against Doe as an adult. I dissent from the reversal of the District Court’s order suppressing the statements made by Doe shortly after his arrest.
The District Court ordered the suppression of Doe’s statements after concluding “on the entire record that [Doe’s] waiver was [not a] knowing and intelligent and voluntary relinquishment of the known right.” The voluntariness of a waiver of rights is reviewed de novo. United States v. Bautista-Avila, 6 F.3d 1360, 1364 (9th Cir.1993). Whether the waiver was knowing and intelligent is reviewed for clear error. Id. While the matter is reviewed de novo, the District Court was in the best position to assess the testimony regarding the circumstances surrounding Doe’s statements, and the District ' Court’s determination should not be lightly set aside.
I
The majority reverses the District Court’s suppression order on the ground that the court’s decision rested entirely on an erroneous interpretation of 18 U.S.C. § 5033. Contrary to the majority’s reading of the record, I do not agree that the District Court’s decision rested exclusively on one factor. The District Court specifically stated that its decision was based on the “entire record,” and *631the court considered the circumstances surrounding Doe’s statements, including the traditional close cooperation between tribal and federal authorities.
The circumstances of this case triggered the protections of title 18 U.S.C. § 5033. These protections warranted that Doe’s parents be notified of his detention and questioning concerning a murder investigation. Section 5033 provides in part:
Whenever a juvenile is taken into custody for an alleged act of juvenile delinquency, the arresting officer shall immediately advise such juvenile of his legal rights, in language comprehensive to a juvenile, and shall immediately notify the Attorney General and the juvenile’s parents, guardian, or custodian of such custody. The arresting officer shall also notify the parents, guardian, or custodian of the rights of the juvenile and the nature of the alleged offense.
At approximately 1:00 a.m. on April 27, 1991, Navajo Criminal Investigator Franklin Tsosie responded to a report that several individuals had been stabbed. After learning that one of the victims had died, Investigator Tsosie immediately contacted Special Agent Stanley Burke of the FBI. At approximately 2:00 a.m., Investigator Tsosie was notified that two suspects had been taken into custody in connection with the crimes. After interviewing some of the witnesses and victims of the stabbings, Investigator Tsosie returned to the scene of the assaults and waited for FBI Agent Burke to arrive. At approximately 4:00 a.m., FBI Agent Burke arrived and immediately took charge of the investigation.
Beginning at approximately 5:00 a.m., FBI Agent Burke interrogated Doe at the Chinle Police Station. At the outset of the interrogation, FBI Agent Burke advised Doe that he was conducting an investigation of several stabbings and that one person had died. FBI Agent Burke did not inform Doe that Doe was a suspect in the assaults or the homicide. FBI Agent Burke advised Doe of his Miranda rights by reading from a standard FBI interrogation form. FBI Agent Burke neglected to obtain basic information, such as Doe’s age, education, or date of birth, prior to the interrogation. As a result of this neglect, Doe was not advised that he could have a parent or guardian present during the interrogation if he wished. At around 5:10 a.m., despite the hour, the fact that Doe had been drinking, and Doe’s obvious fatigue, FBI Agent Burke began the interrogation. Investigator Tsosie observed the interrogation, but he did not participate.
The District Court noted that- the above actions by federal and tribal authorities accorded with their “traditional approach” of close cooperation in homicide cases arising on Indian reservations. To allow law enforcement officials to skirt the protections of § 5033 through this cooperative approach would undercut the congressional goal of providing special protections for juveniles.
Once FBI Agent Burke became involved in the investigation, he did exactly what the drafters of § 5033 hoped to prevent. He treated Doe like an adult suspect. He questioned Doe about the crimes under investigation without notifying Doe’s parents of Doe’s custody. He did not even attempt to ascertain whether Doe was a juvenile. The government suggests that, if FBI Agent Burke was ignorant of Doe’s juvenile status, then his failure to notify Doe’s parents of Doe’s custody did not show deliberate insensitivity to Doe’s rights. The agent’s failure to even take the preliminary step of attempting to ascertain whether Doe was a juvenile actually demonstrates a complete disregard of the government’s obligation to treat juvenile suspects differently. Worse yet, FBI Agent Burke conceded that, had he known Doe was a juvenile, he would have done nothing differently.
The Ninth Circuit Court has recognized the fact that “The Federal Juvenile Delinquency Act, 18 U.S.C. §§ 5031-5042, creates a special procedural and substantive enclave for juveniles accused of criminal acts.” United States v. Frasquillo-Zomosa, 626 F.2d 99, 101 (9th Cir.), cert. denied, 449 U.S. 987, 101 S.Ct. 405, 66 L.Ed.2d 249 (1980). “Special obligations not applicable in adult criminal proceedings are imposed on the arresting officer, [by] § 5033....” Id. at 101.
*632In United States v. Indian Boy X, 565 F.2d 585 (9th Cir.1977), cert. denied, 439 U.S. 841, 99 S.Ct. 131, 58 L.Ed.2d 139 (1978), the Ninth Circuit Court emphasized the presence of the boy’s parents and their understanding of his rights under Miranda in evaluating compliance with § 5033 in obtaining a confession from the boy. It is important to note that the boy there had not been federally charged when the FBI was questioning him. While there was much discussion about the timing of taking the boy before a magistrate as required by § 5033 in Indian Boy X, the opinion takes for granted the need for the adherence to the parental notification portion of § 5033 prior to questioning by federal officers.
“We are of the opinion that there was a valid Miranda waiver by the boy and his father at the F.B.I. office. It is undisputed that at the time of the rendition of Miranda rights and the waivers, the boy’s parents were present. The evidence is conclusive that they understood their rights. The examining officers were, we feel, scrupulously fair and deliberate in ascertaining that both “X” and his parents understood his rights under Miranda.”
Id. at 591-92 (footnote omitted).
One of Congress’ goals in enacting the Juvenile Justice and Delinquency Prevention Act of 1974 (the “Act”), Pub.L. 93^15, 88 Stat. 1135; was to provide procedural protections for juveniles. The Senate Report on the Act expressed a desire to “guarantee certain basic procedural and constitutional protections to juveniles under Federal jurisdiction.” S.Rep. No. 1011, 93d Cong., 2d Sess., reprinted in 1974 U.S.C.C.A.N. 5283, 5312. In § 5033, Congress addressed the special vulnerability of juvenile suspects noted in these decisions by requiring that juveniles’ parents be notified when they are taken into custody.
The Ninth Circuit Court in Indian Boy X did not allow its analysis of the voluntariness of his confession to turn on whether the boy had been arrested on a federal charge prior to his questioning by the FBI agents. The voluntariness of his confession was analyzed in the context of due process. Recognition of the difference between a juvenile and an adult in this analysis is implicit in the provisions of § 5033.
Simply stated, the question is: did the Doe juvenile voluntarily waive his right not to incriminate himself? The judge below analyzed the record before him and concluded the juvenile had not voluntarily waived his rights. Interrogation of an intoxicated juvenile, arrested in the middle of the night, and questioned in the same manner as an adult, with no thought given to his ability to withstand the pressures of interrogation, did not amount to due process for the juvenile here.
Congress enacted the parental notification provisions of § 5033 as part of the Juvenile Justice and Delinquency Prevention Act of 1974 (the “Act”), Pub.L. 93-415, 88 Stat. 1135. Congress passed the Act against the backdrop of Supreme Court decisions recognizing juveniles’ decreased ability to withstand the pressures of interrogation. The Act sought to fulfill the mandate of In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967). Gault stated that “the greatest care must be taken to assure that the admission [of a juvenile] was voluntary, in the sense not only that it was not coerced or suggested, but also that it was not the product of ignorance of rights or of adolescent fantasy, fright or despair.” Id. at 55, 87 S.Ct. at 1458.
Other Supreme Court cases have recognized the pressure a juvenile alone faces when he is not given an opportunity for consultation with his parents. In Gallegos v. Colorado, 370 U.S. 49, 82 S.Ct. 1209, 8 L.Ed.2d 325 (1962), the court found the confession of a 14r-year old boy held in isolation from his parents for five days to be involuntary. The court stated that the suspect could not “be compared with an adult in full possession of his senses and knowledgeable of the consequences of his admissions.” Id. at 54, 82 S.Ct. at 1212-13.
The District Court in this ease articulated a rationale similar to the Supreme Court in Haley v. Ohio, 332 U.S. 596, 68 S.Ct. 302, 92 L.Ed. 224 (1948). The Haley court reversed a conviction of a 15-year old boy who confessed after five hours of questioning by police without parents or counsel present. The *633court stated that “we cannot believe that a lad of tender years is a match for the police in such a contest. He needs counsel and support if he is not to become the victim first of fear, then of panic. He needs someone on whom to lean lest the overpowering presence of the law, as he knows it, may not crush him.” Id. at 599-600, 68 S.Ct. at 304.
The District Court in the case before us noted that if Doe’s parents had been notified, “the juvenile would also have the wisdom of the parents, as well as his own wisdom, in determining whether or not to waive his right to an attorney and to proceed with the examination.”
II
The collaboration between federal and tribal authorities in this case requires scrutiny. The majority concludes that the protections afforded by § 5033 do not apply because Doe was interrogated while formally in tribal custody, rather than federal custody. The majority fails to address Doe’s argument that his statements were obtained in violation of Navajo tribal law. The Navajo Children Code in § 1107 provides:
§ 1107. Basie Rights
A. A child alleged to be a delinquent child or a child in need of supervision shall, from the time of being taken into custody, be accorded and advised of the privilege against self-incrimination and from the time of detention in a detention facility shall not be questioned except to determine identity and to determine the name of the child’s parents or legal custodian.
Navajo Trib.Code tit. 9, § 1107 A.
This provision reveals that Navajo law, like § 5033, recognizes the special status of juveniles and seeks to provide the juvenile suspect with parental support to assist in dealing with the pressures of police interrogation.
The government relies on United States v. Chavez-Vernaza, 844 F.2d 1368, 1372 (9th Cir.1987), to argue that a violation of Navajo tribal law cannot preclude the admission of Doe’s statements in federal court. In Chavez-Vemaza, the Ninth Circuit held that evidence obtained in violation of state law is admissible in federal court, so long as it was obtained in compliance with federal law. Id. at 1374. I believe that Doe’s statements were obtained in violation of both tribal and federal law. Accordingly, I would hold that Chavez-Vemaza does not apply.
Acceptance of the government’s position regarding violations of Navajo law permits the traditional close cooperation between federal and tribal authorities in cases of this nature to circumvent both federal and tribal law. Because Doe was formally in tribal custody on tribal charges, the government avoids the obligation to comply with the parental notification provisions of 18 U.S.C. § 5033. By prosecuting Doe in federal court, the government avoids the requirements of Navajo tribal law that normally accompany tribal custody. I do not believe that law enforcement authorities should be able to so easily circumvent the special protections enacted for juvenile suspects.
Ill
I do not believe that United States v. Alvarez-Sanchez, 511 U.S. 350, 114 S.Ct. 1599, 128 L.Ed.2d 319 (1994) requires reversal of the District Court. In Alvarez-Sanchez, the Supreme Court interpreted 18 U.S.C. § 3501(c), which provides that, in any federal criminal prosecution, “a confession made ... by a person who is a defendant therein, while such person was under arrest or other detention in the custody of any law-enforcement officer or law-enforcement agency, shall not be inadmissible solely because of delay in bringing such person before a magistrate ... if such confession was made or given by such person within six hours immediately following his arrest or other detention....” 18 U.S.C. § 3501(c). The Court held that only an arrest on federal charges could trigger § 3501(c) and that a suspect questioned by federal agents while in custody on state charges was outside the protections of the statute. Alvarez-Sanchez, 511 U.S. at 358-59, 114 S.Ct. at 1604.
I do not believe that Alvarez-Sanchez compels the conclusion that only a federal arrest on federal charges can trigger the protections of § 5033. Sections 3501(e) and 5033 address distinct problems, and their *634different focuses should be taken into account in interpreting their respective scopes. Section 3501(c) addresses the situation in which a suspect confesses after being kept in prolonged custody without judicial review of the propriety of that custody. Because custody is the central issue addressed by § 3501(c), a logical trigger for its protections is the basis for a suspect’s custody. ■
The protections provided by § 5033, by contrast, focus not on the basis for a juvenile suspect’s custody but on the special status and vulnerability of juvenile offenders. An interpretation of § 5033 that focuses narrowly on the formal basis for the juvenile’s custody ignores this purpose and the statutory goal of providing procedural protections for juveniles. When federal law enforcement officers ignore the parental notification requirement of § 5033, their conduct contravenes the central purpose of the statute, regardless of the formal basis for the suspect’s custody.
Supreme Court precedent suggests an alternative interpretation of the scope of § 5033. The Court has held that the applicability of at least some procedural protections depends on the objective circumstances surrounding a suspect’s interrogation. In Stansbury v. California, 511 U.S. 318, 320-24, 114 S.Ct. 1526, 1528-29, 128 L.Ed.2d 293 (1994), the Supreme Court held that the obligation to administer Miranda warnings depends on the objective circumstances surrounding a suspect’s' questioning, rather than the subjective intentions of law enforcement officials. In Stansbwry, the Court held that Miranda warnings must be administered when a suspect is ‘“taken into custody or otherwise deprived of his freedom of action in any significant way.’” Id. at 322, 114 S.Ct. at 1528 (quoting Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 1612, 16 L.Ed.2d 694 (1966)). Whether a suspect is in “custody” depends “on the objective circumstances of the interrogation, not on the subjective views harbored by either the interrogating officers or the person being questioned.” Id. at 323, 114 S.Ct. at 1529.
The objective circumstances surrounding Doe’s interrogation support the applicability of § 5033’s protections. To hold that § 5033 does not apply here, where tribal and federal authorities closely cooperated in their investigation of Doe, where a federal agent conducted the interrogation, and where, the federal agent simply treated Doe like an adult suspect, would greatly weaken the protection afforded by § 5033.
I would affirm the District Court’s suppression order.

 Honorable Helen Gillmor, District Judge for the District of Hawaii, sitting by designation.